Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of July 31, 2015 (the
“Effective Date”), by and between Amitabh Rai (“Employee”) and CYRUS ONE LLC, a
Delaware limited liability company (“Employer”).

 

WHEREAS, Employer wishes to employ Employee, and Employee wishes to become an
employee of Employer pursuant to the terms and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the above and the promises and mutual
obligations of the parties contained herein, and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Employer and Employee agree as follows:

 

1.                                      Employment. By this Agreement, Employer
and Employee set forth the terms of Employer’s employment of Employee on and
after the Effective Date.

 

2.                                      Term of Agreement. The term of this
Agreement initially shall be the one year period commencing on the Effective
Date; provided, however, that on the first anniversary of the Effective Date and
on each subsequent anniversary of the Effective Date, the term of this Agreement
automatically shall be extended for a period of one additional year, unless
earlier terminated in accordance with Section 13 (the “Term”). Notwithstanding
anything in this Agreement to the contrary, Sections 7, 8, 9, 10, 11 and 12
shall survive any termination of the Term, this Agreement and Employee’s
termination of employment hereunder.

 

3.                                      Duties.

 

(a)                                 Title/Reporting. Employee shall serve as
Senior Vice President and Chief Accounting Officer of CyrusOne Inc.
(“CyrusOne”), or in such other equivalent capacity as may be designated by the
Chief Executive Officer of CyrusOne. Employee shall report to the Chief
Financial and Administrative Officer of CyrusOne.

 

(b)                                 Affiliates. Employee shall furnish such
managerial, executive, financial, technical and other skills, advice, and
assistance in operating the CyrusOne Group as may be reasonably requested of
him. As of the Effective Date, the “CyrusOne Group” means the Employer, CyrusOne
LP, CyrusOne and their respective subsidiaries.

 

(c)                                  Duties. Employee shall perform such duties,
consistent with the provisions of Section 3(a), as are reasonably assigned to
Employee, including, without limitation, service as an officer for other
entities in the CyrusOne Group.

 

(d)                                 Full Working Time. Employee shall devote
Employee’s entire time, attention and energies to the business of the CyrusOne
Group. The words “entire time, attention and energies” are intended to mean that
Employee shall devote Employee’s full effort during reasonable working hours to
the business of CyrusOne Group and shall devote at least 40 hours per week to
the business of the CyrusOne Group. Employee shall travel to such places as are
necessary in the performance of Employee’s duties.

 

--------------------------------------------------------------------------------


 

4.                                      Compensation.

 

(a)                                 Base Salary. Employee shall receive an
annual base salary (the “Base Salary”) of $310,000.00 per year, payable in
accordance with Employer’s regular payroll practices as then in effect, for each
year during the Term, subject to proration for any partial year. Such Base
Salary, and all other amounts payable under this Agreement, shall be subject to
withholding as required by law.

 

(b)                                 Annual Bonus. In addition to the Base
Salary, during the Term, Employee shall be eligible to receive an annual bonus
(the “Bonus”) for each calendar year for which services are performed under this
Agreement. Any Bonus for a calendar year shall be payable after the conclusion
of the calendar year in accordance with Employer’s regular bonus payment
policies, but in no event paid later than March 15th following the end of the
applicable calendar year. Each year, Employee shall be given a Bonus target of
not less than 50% of his then current Base Salary, subject to proration for a
partial year. The actual Bonus target shall be established from time to time by
the compensation committee (the “Compensation Committee”) of CyrusOne’s board of
directors (the “Board”) if Employee is a named executive officer for purposes of
CyrusOne’s annual proxy statement or is otherwise an executive officer whose
compensation is determined by the Compensation Committee, or, if Employee is not
so subject, then in accordance with the provisions of CyrusOne’s then existing
annual incentive plan or any similar plan made available to employees of the
CyrusOne Group (the “annual incentive plan”) in which Employee participates. Any
Bonus award to Employee shall further be subject to the terms and conditions of
any such applicable annual incentive plan, and, to the extent any Bonus award to
Employee is intended to be “qualified performance-based compensation” under
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”),
the performance goals applicable to the Bonus award shall be based on one or
more of the performance criteria set forth in the applicable section of a
shareholder-approved annual incentive plan.

 

(c)                                  Long-Term Incentive Awards. In each year
during the Term, Employee shall be eligible to be considered for grants of
awards under any of Employer’s long-term incentive compensation plans maintained
by CyrusOne for the benefit of CyrusOne Group employees.

 

(d)                                 Compensation Review. On at least an annual
basis during the Term, the Base Salary and Bonus target shall be reviewed and
subject to adjustment at the discretion of the Board.

 

5.                                      Expenses. All reasonable and necessary
expenses incurred by Employee in the course of the performance of Employee’s
duties to the CyrusOne Group shall be reimbursable in accordance with Employer’s
then current travel and expense policies.

 

6.                                      Benefits.

 

(a)                                 While Employee remains in the employ of
Employer, Employee shall be eligible to participate in all of the various
employee benefit plans and programs which are made available to similarly
situated officers of CyrusOne, in accordance with the eligibility provisions and
other terms and conditions of such plans and programs.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding anything contained herein to
the contrary, the Base Salary and any Bonuses otherwise payable to Employee
shall be reduced by any benefits paid to Employee by Employer under any
disability plans made available to Employee by the CyrusOne Group (the
“Disability Plans”).

 

7.                                      Confidentiality. The CyrusOne Group is
engaged in, among other things, investing in and operating data centers
throughout the United States and internationally. Employee acknowledges that in
the course of employment with the Employer, Employee shall be entrusted with or
obtain access to information (all of which information is referred to
hereinafter collectively as the “Information”) proprietary to members of the
CyrusOne Group, that Employee did not have or have access to prior to signing
this Agreement, including, without limitation, the following: the organization
and management of each member of the CyrusOne Group; the names, addresses,
buying habits and other special information regarding past, present and
potential customers, employees and suppliers of the CyrusOne Group; customer and
supplier contracts and transactions or price lists of the CyrusOne Group and its
suppliers; products, services, programs and processes sold, licensed or
developed by the CyrusOne Group; technical data, plans and specifications, and
present and/or future development projects of the CyrusOne Group; financial
and/or marketing data respecting the conduct of the present or future phases of
business of the CyrusOne Group; computer programs, systems and/or software;
ideas, inventions, trademarks, trade secrets, business information, know-how,
processes, improvements, designs, redesigns, discoveries and developments of the
CyrusOne Group; and other information considered confidential by any of the
CyrusOne Group or customers or suppliers of the CyrusOne Group. Employee may
also be entrusted with and have access to Third Party Information. The term
“Third Party Information” means confidential or trade secret information that
the CyrusOne Group may receive from third parties or information which is
subject to a duty on the CyrusOne Group members’ parts to maintain the
confidentiality of such Third Party Information and to use it only for limited
purposes. At all times during the Term and thereafter, Employee agrees to retain
the Information and Third Party Information in absolute confidence and not to
disclose the Information and Third Party Information to any person or
organization except as required in the performance of Employee’s duties for the
CyrusOne Group, without the express written consent of Employer; provided that
Employee’s obligation of confidentiality shall not extend to any Information
which becomes generally available to the public other than as a result of
disclosure by Employee.

 

8.                                      New Developments. All ideas, inventions,
discoveries, concepts, trade secrets, trademarks, service marks or other
developments or improvements, whether patentable or not, conceived by Employee,
alone or with others, at any time during the Term, whether or not during working
hours or on the premises of the CyrusOne Group, which are within the scope of or
related to the business operations of any member of the CyrusOne Group (the “New
Developments”), shall be and remain the exclusive property of such member of the
CyrusOne Group. Employee agrees that any New Developments which, within one year
after the cessation of employment with Employer, are made, disclosed, reduced to
a tangible or written form or description or are reduced to practice by Employee
and which are based upon, utilize or incorporate Information shall, as between
Employee and the CyrusOne Group, be presumed to have been made during Employee’s
employment by Employer. Employee further agrees that Employee shall not, during
the Term, improperly use or disclose any proprietary information or trade
secrets of any former employer or other person or entity and that Employee shall
not bring

 

3

--------------------------------------------------------------------------------


 

onto the premises of the CyrusOne Group any unpublished document or proprietary
information belonging to any such employer, person or entity unless consented to
in writing by such employer, person or entity.

 

At all times during the Term and thereafter, Employee shall do all things
reasonably necessary to ensure ownership of such New Developments by the
applicable member of the CyrusOne Group, including the execution of documents
assigning and transferring to such member of the CyrusOne Group all of
Employee’s rights, title and interest in and to such New Developments and the
execution of all documents required to enable such member of the CyrusOne Group
to file and obtain patents, trademarks, service marks and copyrights in the
United States and foreign countries on any of such New Developments.  Employee
and Employer agree that the accounting and technology-related materials that
Employee develops independently for accounting courses that he teaches for a
third party are his sole personal property and are not subject to surrender to
Employer under this provision so long as they do not contain Information or New
Developments.

 

9.                                      Surrender of Material upon Termination.
Employee hereby agrees that upon cessation of Employee’s employment, for
whatever reason and whether voluntary or involuntary, or upon the request of
Employer at any time, Employee shall immediately surrender to Employer all of
the property and other things of value in his possession or in the possession of
any person or entity under Employee’s control that are the property of any
member of the CyrusOne Group, including without any limitation all personal
notes, drawings, manuals, documents, photographs or the like, including copies
and derivatives thereof, and e-mails and other electronic and digital
information of all types regardless of where or the type of device on which such
materials may be stored by Employee, relating directly or indirectly to any
Information, materials or New Developments, or relating directly or indirectly
to the business of any member of the CyrusOne Group, or, with the permission of
Employer, shall destroy such copies of such materials.  Employee and Employer
agree that the accounting and technology-related materials that Employee
develops independently for accounting courses that he teaches for a third party
are his sole personal property and are not subject to surrender to Employer
under this provision so long as they do not contain Information or New
Developments.

 

10.                               Remedies.

 

(a)                                 Employer and Employee hereby acknowledge and
agree that the services rendered by Employee to the CyrusOne Group, the
information disclosed to Employee during and by virtue of Employee’s employment
and Employee’s commitments and obligations to any member of the CyrusOne Group
herein are of a special, unique and extraordinary character, and that the breach
of any provision of this Agreement by Employee shall cause the CyrusOne Group
irreparable injury and damage, and consequently the Employer shall be entitled
to, in addition to all other remedies available to it, injunctive and equitable
relief to prevent a breach of Sections 7, 8, 9, 11 and 12 of this Agreement and
to secure the enforcement of this Agreement.

 

(b)                                 Except as provided in Section 10(a), the
parties hereto agree to submit to final and binding arbitration any dispute,
claim or controversy, whether for breach of this Agreement or for violation of
any of Employee’s statutorily created or protected rights, arising between the

 

4

--------------------------------------------------------------------------------


 

parties that either party would have been otherwise entitled to file or pursue
in court or before any administrative agency (herein, a “claim”), and each party
waives all right to sue the other party. To the extent Employee may have a
non-waivable right to file or participate in a claim or charge, Employee agrees
that to the maximum extent permitted by law he shall not obtain and waives any
right or entitlement to obtain relief or damages (whether legal, monetary,
equitable, or other) from such non-waivable claim or change.

 

(i)                                     This agreement to arbitrate and any
resulting arbitration award are enforceable under and subject to the Federal
Arbitration Act, 9 U.S.C. § 1 et seq. (“FAA”). If the FAA is held not to apply
for any reason, then the laws of the State of Texas concerning the
enforceability of arbitration agreements and awards (without regard to its
conflicts of laws principles) shall govern this Agreement and the arbitration
award.

 

(ii) (A)              All of a party’s claims must be presented at a single
arbitration hearing. Any claim not raised at the arbitration hearing is waived
and released. The arbitration hearing shall take place in Dallas, Texas.

 

(B)                               The arbitration process shall be governed by
the Employment Dispute Resolution Rules of the American Arbitration Association
(“AAA”) except to the extent they are modified by this Agreement. In the event
that any provisions of this Section 10 are determined by AAA to be unenforceable
or impermissibly contrary to AAA rules, then this Section 10 shall be modified
as necessary to comply with AAA requirements.

 

(C)                               Employee has had an opportunity to review the
AAA rules and the requirements that Employee must pay a filing fee, which
Employer has agreed to split on an equal basis.

 

(D)                               The arbitrator shall be selected from a panel
of arbitrators chosen by the AAA. After the filing of a Request for Arbitration,
the AAA shall send simultaneously to Employer and Employee an identical list of
names of five persons chosen from the panel. Each party shall have 10 days from
the transmittal date in which to strike up to two names, number the remaining
names in order of preference and return the list to the AAA.

 

(E)                                Any pre-hearing disputes shall be presented
to the arbitrator for expeditious, final and binding resolution.

 

(F)                                 The award of the arbitrator shall be in
writing and shall set forth each issue considered and the arbitrator’s finding
of fact and conclusions of law as to each such issue.

 

(G)                               The remedy and relief that may be granted by
the arbitrator to Employee are limited to lost wages, benefits, cease and desist
and affirmative relief, compensatory, liquidated and punitive damages and
reasonable attorney’s fees, and shall not include reinstatement or promotion. If
the arbitrator would have awarded reinstatement or promotion, but for the
prohibition in this Agreement, the arbitrator may award reasonable front pay.
The arbitrator may assess to either party, or split, the arbitrator’s fee and
expenses and the cost of the transcript, if any, in accordance with the
arbitrator’s determination of the merits of each party’s position, but each
party shall bear any cost for its witnesses and proof.

 

5

--------------------------------------------------------------------------------


 

(H)                              Employer and Employee recognize that a primary
benefit each derives from arbitration is avoiding the delay and costs normally
associated with litigation. Therefore, neither party shall be entitled to
conduct any discovery prior to the arbitration hearing except that: (1) Employer
shall furnish Employee with copies of all non-privileged documents in Employee’s
personnel file; (2) if the claim is for discharge, Employee shall furnish
Employer with records of earnings and benefits relating to Employee’s subsequent
employment (including self-employment) and all documents relating to Employee’s
efforts to obtain subsequent employment; (3) the parties shall exchange copies
of all documents they intend to introduce as evidence at the arbitration hearing
at least 10 days prior to such hearing; (4) Employee shall be allowed (at
Employee’s expense) to take the depositions, for a period not to exceed four
hours each, of two representatives of Employer, and Employer shall be allowed
(at its expense) to depose Employee for a period not to exceed four hours; and
(5) Employer or Employee may ask the arbitrator to grant additional discovery to
the extent permitted by AAA rules upon a showing that such discovery is
necessary.

 

(I)                                   Nothing herein shall prevent either party
from taking the deposition of any witness where the sole purpose for taking the
deposition is to use the deposition in lieu of the witness testifying at the
hearing and the witness is, in good faith, unavailable to testify in person at
the hearing due to poor health, residency and employment more than 50 miles from
the hearing site, conflicting travel plans or other comparable reason.

 

(J)                                   Arbitration must be requested in writing
no later than six months from the date of the party’s knowledge of the matter
disputed by the claim. A party’s failure to initiate arbitration within the time
limits herein shall be considered a waiver and release by that party with
respect to any claim subject to arbitration under this Agreement.

 

(K)                               Employer and Employee consent that judgment
upon the arbitration award may be entered in any Federal or state court that has
jurisdiction.

 

(L)                                Except as provided in Section 10(a), neither
party shall commence or pursue any litigation on any claim that is or was
subject to arbitration under this Agreement.

 

(M)                            All aspects of any arbitration procedure under
this Agreement, including the hearing and the record of the proceedings, are
confidential and shall not be open to the public, except to the extent the
parties agree otherwise in writing, or as may be appropriate in any subsequent
proceedings between the parties, or as may otherwise be appropriate in response
to a governmental agency or legal process or as may be required to be disclosed
by the CyrusOne Group pursuant to applicable law, rule or regulation to which
the CyrusOne Group is subject, including requirements of the Securities and
Exchange Commission and any stock exchanges on which CyrusOne’s securities are
listed.

 

11.                               Covenant Not to Compete; No Interference; No
Solicitation. (a) Employee acknowledges that (a) the business of the CyrusOne
Group in which Employee shall be principally engaged is investing in and
operating data centers throughout the United States and internationally; (b) the
CyrusOne Group’s business is national and international in scope; (c) Employee’s
work for Employer shall give Employee access to the confidential affairs and
proprietary information of the CyrusOne Group and to “trade secrets” (as defined
under the laws of the State of Texas) of

 

6

--------------------------------------------------------------------------------


 

the CyrusOne Group; (d) the covenants and agreements of Employee contained in
this Section 11 are essential to protect the legitimate business and goodwill of
the CyrusOne Group; (e) the covenants in this Section 11 do not impose an undue
hardship on Employee and shall not prevent Employee from engaging in gainful
employment; and (f) Employer would not have entered into this Agreement but for
the covenants and agreements set forth in this Section 11. Therefore, ancillary
to the otherwise enforceable agreements set forth in this Agreement, and to
avoid the actual or threatened misappropriation of the Information or goodwill,
Employee agrees to the restrictive covenants set forth in this Agreement. At all
times during the Term and during the one year period following cessation of
Employee’s employment with Employer for any reason (the “Restricted Period”),
Employee agrees that Employee will not accept employment or engage or
participate in any business activity (whether as a principal, partner, joint
venturer, agent, employee, salesperson, consultant, independent contractor,
director, officer or otherwise) with a “Competitor” of the CyrusOne Group that
would involve Employee:

 

(i)                                     providing, selling or attempting to
sell, or assisting in the sale or attempted sale of, any services or products
competitive with or similar to those services or products with which Employee
had any involvement, and/or regarding which Employee had any Information, during
Employee’s employment with Employer (including any products or services being
researched or developed by the CyrusOne Group during Employee’s employment with
Employer); or

 

(ii)                                  providing or performing services that are
similar to any services that Employee provided to or performed for the CyrusOne
Group during Employee’s employment with Employer.

 

For purposes of this provision, a “Competitor” is any business or entity that,
at any time during the one year period following Employee’s termination or
separation, provides or seeks to provide, any products or services similar or
related to any products sold or any services provided by the CyrusOne Group.
“Competitor” includes, without limitation, any company or business that provides
data colocation services to businesses or entities. The restrictions set forth
in this paragraph will be limited to the geographic areas (1) where Employee
performed services for the CyrusOne Group, (2) where Employee solicited or
served the CyrusOne Group’s customers or clients, and/or (3) otherwise impacted
or influenced by Employee’s provision of services to the CyrusOne Group.
Notwithstanding the foregoing, Employee may invest in securities of any entity,
solely for investment purposes and without participating in the business
thereof, if (A) such securities are traded on any national securities exchange
or the National Association of Securities Dealers Automatic Quotation System or
equivalent non-U.S. securities exchange, (B) Employee is not a controlling
person of, or a member of a group which controls, such entity and (C) Employee
does not, directly or indirectly, own one percent (1%) or more of any class of
securities of such entity.

 

(b)                                 During the Restricted Period, Employee shall
not either directly or indirectly, solicit business from or interfere with or
adversely affect, or attempt to interfere with or adversely affect, the CyrusOne
Group’s relationships with any person, firm, association, corporation or other
entity which was known by Employee during his employment with Employer to be, or
is included on any listing to which Employee had access during the course of
employment as, a customer, client, supplier, consultant or employee of the
CyrusOne Group and

 

7

--------------------------------------------------------------------------------


 

Employee shall not divert or change, or attempt to divert or change, any such
relationship to the detriment of the CyrusOne Group or to the benefit of any
other person, firm, association, corporation or other entity.

 

(c)                                  During the Restricted Period, Employee
shall not, (x) without the prior written consent of Employer, accept employment,
as an employee, consultant or otherwise, with any company or entity which is a
supplier of the CyrusOne Group at any time during the final year of Employee’s
employment with Employer or (y) induce or seek to induce any other employee of
the CyrusOne Group to terminate his or her employment relationship with the
CyrusOne Group.

 

(d)                                 Employee iterates that the covenants,
restrictions, agreements and obligations set forth herein are founded upon
valuable consideration and, with respect to the covenants, restrictions,
agreements and obligations set forth in this Section 11, are reasonable in
duration and geographic scope. The time period and geographical area set forth
in this Section 11 are each divisible and separable, and, in the event that the
covenants not to compete and/or not to divert business or employees contained
therein are judicially held invalid or unenforceable as to such time period
and/or geographical area, they shall be valid and enforceable in such
geographical area(s) and for such time period(s) which the court determines to
be reasonable and enforceable. Employee agrees that in the event that any court
of competent jurisdiction determines that the above covenants are invalid or
unenforceable, Employee shall join with Employer in requesting such court to
construe the applicable provision by limiting or reducing it so as to be
enforceable to the extent compatible with the then applicable law. After such
determination has become final and unappealable, the duration or scope of such
provision, as the case may be, shall be reduced so that such provision becomes
enforceable and, in its reduced form, such provision shall then be enforceable
and shall be enforced. Furthermore, it is agreed that any period of restriction
or covenant hereinabove stated shall not include any period of violation or
period of time required for litigation or arbitration to enforce such
restrictions or covenants. If any of the provisions in this Section 11 conflict
with similar provisions in any other document or agreement related to Employee’s
employment with Employer, the provisions of this Agreement will apply; provided,
however, if the restrictions set forth in the other document or agreement at
issue are broader in scope than those in this Agreement and are enforceable
under applicable law, those restrictions will apply.

 

12.                               Goodwill. In the course of employment with
Employer, Employee will be entrusted with, have access to and obtain goodwill
belonging to the CyrusOne Group. Employee agrees not to use the goodwill for the
benefit of any person or entity other than the CyrusOne Group. During the Term
and thereafter, Employee shall not disparage any member of the CyrusOne Group in
any way which could adversely affect the goodwill, reputation and business
relationships of the CyrusOne Group with the public generally, or with any of
their customers, suppliers or employees. Employee understands and agrees that
the CyrusOne Group shall be entitled to make any such public disclosures as are
required by applicable law, rule or regulation regarding Employee, including
termination of Employee’s employment with Employer, and that any public
disclosures so made by the CyrusOne Group and other statements materially
consistent with such public disclosures shall not be restricted in any manner by
this Section 12.

 

8

--------------------------------------------------------------------------------


 

13.                               Termination.

 

(a)                                 Termination for Terminating Disability.

 

(i)                                     Employer or Employee may terminate the
Term upon Employee’s failure or inability to perform the services required
hereunder, because of any physical or mental infirmity for which Employee
receives disability benefits under any Disability Plans, over a period of one
hundred twenty (120) consecutive working days during any twelve (12) consecutive
month period (a “Terminating Disability”).

 

(ii)                                  If Employer or Employee elects to
terminate the Term in the event of a Terminating Disability, such termination
shall be effective immediately upon the giving of written notice by the
terminating party to the other party.

 

(iii)                               Upon termination of the Term on account of a
Terminating Disability, Employer shall pay Employee Employee’s accrued
compensation hereunder, whether Base Salary, Bonus or otherwise (subject to
offset for any amounts received pursuant to the Disability Plans), to the date
of termination. In the event of a Terminating Disability, Employer also shall
provide Employee with disability benefits and all other benefits according to
the provisions of the applicable Disability Plans and any other CyrusOne Group
plans in which Employee is then participating.  Upon termination of the Term on
account of a Terminating Disability, any outstanding equity or non-equity
incentive awards shall be treated in accordance with the applicable provisions
of the applicable incentive plan or related award agreements.

 

(iv)                              If the parties elect not to terminate the Term
upon an event of a Terminating Disability and Employee returns to active
employment with Employer prior to such a termination, or if such disability
exists for less than one hundred twenty consecutive working days, the provisions
of this Agreement shall remain in full force and effect.

 

(b)                                 Termination on Account of Death of Employee.
The Term terminates immediately and automatically on the death of Employee;
provided, however, that Employee’s estate shall be paid Employee’s accrued
compensation hereunder, whether Base Salary, Bonus or otherwise, to the date of
death. Upon termination of the Term on account of the death of Employee, any
outstanding equity or non-equity incentive awards shall be treated in accordance
with the applicable provisions of the applicable incentive plan or related award
agreements.

 

(c)                                  Termination by Employer for Cause. Employer
may terminate the Term immediately, upon written notice to Employee, for Cause.
For purposes of this Agreement, Employer shall have “Cause” to terminate the
Term only if the Board determines that there has been fraud, misappropriation,
embezzlement or misconduct constituting serious criminal activity on the part of
Employee. Upon termination for Cause, Employee shall be entitled to receive only
Employee’s accrued compensation hereunder, whether Base Salary, Bonus or
otherwise, to the date of termination.

 

(d)                                 Termination by Employer Other than for
Cause, Death or Disability or by Employee in a Constructive Termination.
Employer may terminate the Term immediately upon written notice to Employee for
any reason and Employee may terminate the Term immediately upon written notice
to Employer for any reason as provided in Section 13(f). In the event

 

9

--------------------------------------------------------------------------------


 

Employer terminates the Term for any reason other than those set forth in
Sections 13(a), (b), (c) and (e), or in the event Employee terminates the Term,
upon written notice to Employer, as a result of a Constructive Termination (as
herein defined), other than within one year after a Change in Control (as
provided in Section 13(e)):

 

(i)                                     on the date which is sixty (60) days
after Employee’s termination of employment with Employer, subject to Employer’s
receipt of Employee’s executed and irrevocable release as provided in
Section 13(g), Employer shall pay Employee in a lump sum cash payment an amount
equal to the sum of (A) Employee’s annual Base Salary rate in effect at the time
of the termination of this Agreement and (B) Employee’s annual Bonus target in
effect at the time of such termination;

 

(ii)                                  (a) for purposes of any outstanding stock
option or other outstanding incentive award issued by the CyrusOne Group to
Employee with vesting based only on continued service for a period of time, the
Prorata Shares (as defined below) shall become vested and exercisable (to the
extent not already so vested) as of immediately before the termination of the
Term (and Employee shall be afforded the opportunity to exercise them until the
earlier of (1) the expiration date of the award or (2) the end of the Severance
Period), (b) any restricted stock award issued by the CyrusOne Group to Employee
with vesting based only on continued service for a period of time shall vest
with respect to the Prorata Shares (to the extent not already so vested) as of
immediately before the termination of the Term, and (c) any outstanding equity
incentive awards pursuant to which earning any portion of the award or vesting
in the award depends on performance shall be treated in accordance with the
applicable provisions of the applicable incentive plan or related award
agreements; where, “Prorata Shares” means the number of shares (rounded up to
the nearest whole share) that bears the same ratio to the total number of shares
granted in the award as the number of days from the date of grant through the
last day of the Severance Period bears to the total number of days in the full
vesting period of the award (for example, an award that vests based on service
over three years has 1,096 total number of days in the full vesting period); and

 

(iii)                               Employer will (a) pay or reimburse
Employee’s premium payments for continued health, dental  and vision coverage
under Employer’s group health plan under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) that exceed the active employee
rate, if Employee timely elects COBRA coverage, until the earlier of the end of
the Severance Period or the date that Employee becomes eligible for other group
health plan coverage, and (b) pay Employee as additional severance as set forth
in Section 13(d)(i) a single lump sum determined by Employer as adequate to
convert and continue Employer’s group life coverage as an individual policy for
the Severance Period.  Employer will include the COBRA payments and life
insurance payment in Employee’s taxable income.

 

(e)                                  Terminations in Connection with a Change in
Control. The Term shall terminate automatically in the event and at the time
that both there is a Change in Control and either (A) Employee elects to
terminate his employment with Employer within one year after the Change in
Control as a result of Constructive Termination or (B) Employee’s employment
with Employer is actually terminated by Employer within one year after the
Change in Control for any reason other than those set forth in Sections 13(a),
(b) and (c).

 

10

--------------------------------------------------------------------------------


 

(i)                                     In the event of a termination of the
Term under this Section 13(e):

 

(A)                               on the date which is sixty (60) days after
Employee’s termination of employment with Employer, subject to Employer’s
receipt of Employee’s executed and irrevocable release as provided in
Section 13(g), Employer shall pay Employee in a lump sum cash payment an amount
equal to the product obtained by multiplying (1) the sum of the annual Base
Salary rate in effect at the time of the termination of the Term and Employee’s
annual Bonus target in effect at the time of such termination by (2) two;

 

(B)                               (a) all outstanding stock options, restricted
stock and other incentive awards issued by the CyrusOne Group to Employee with
vesting based only on continued service for a period of time that are not vested
and exercisable at the time of the termination of the Term shall become
immediately vested and exercisable (and Employee shall be afforded the
opportunity to exercise them until the earlier of (1) the expiration date of the
award or (2) the end of the Severance Period), (b) the restrictions applicable
to all outstanding restricted stock issued by the CyrusOne Group to Employee
with vesting based only on continued service for a period of time shall lapse
upon the termination of the Term, and (c) any outstanding equity incentive
awards pursuant to which earning any portion of the award or vesting in the
award depends on performance shall be treated in accordance with the applicable
provisions of the applicable incentive plan or related award agreements; and

 

(C)                               Employer will (a) pay or reimburse Employee’s
premium payments for continued health, dental  and vision coverage under
Employer’s group health plan under COBRA that exceed the active employee rate,
if Employee timely elects COBRA coverage, until the earlier of the end of the
Severance Period or the date that Employee becomes eligible for other group
health plan coverage, and (b) pay Employee as additional severance as set forth
in Section 13(e)(i)(A) a single lump sum determined by Employer as adequate to
convert and continue Employer’s group life coverage as an individual policy for
the Severance Period.  Employer will include the COBRA payments and life
insurance payment in Employee’s taxable income.

 

(ii)                                  Notwithstanding any other provision in
this Agreement, in the event that it is determined (by the reasonable
computation of an independent nationally recognized certified public accounting
firm that shall be selected by Employer prior to the applicable Change in
Control (the “Accountant”)) that the aggregate amount of the payments,
distributions, benefits and entitlements of any type payable by Employer or any
affiliate to or for the benefit of Employee (including any payment,
distribution, benefit or entitlement made by any person or entity effecting a
Change in Control), in each case, that could be considered “parachute payments”
within the meaning of Section 280G of the Code (such payments, the “Parachute
Payments”) that, but for this Section 13(e)(ii) would be payable to Employee,
exceeds the greatest amount of Parachute Payments that could be paid to Employee
without giving rise to any liability for any excise tax imposed by Section 4999
of the Code (or any successor provision thereto) or any similar tax imposed by
state or local law, or any interest or penalties with respect to such tax (such
tax or taxes, together with any such interest or penalties, collectively
referred to as the “Excise Tax”), then the aggregate amount of Parachute
Payments payable to Employee shall not exceed the amount which produces the
greatest after-tax benefit to Employee after taking into account any Excise Tax
to be payable by Employee. For the avoidance of doubt, this

 

11

--------------------------------------------------------------------------------


 

provision shall reduce the amount of Parachute Payments otherwise payable to
Employee, if doing so would place Employee in a more favorable net after-tax
economic position as compared with not reducing the amount of Parachute Payments
(taking into account the Excise Tax payable in respect of such Parachute
Payments).  Parachute Payments will be reduced by first reducing amounts
considered to be nonqualified deferred compensation subject to Section 409A of
the Code.

 

(f)                                         Voluntary Resignation by Employee
(other than as a result of Constructive Termination). Employee may resign upon
30 days’ prior written notice to Employer. In the event of a resignation under
this Section 13(f), the Term shall terminate and Employee shall be entitled to
receive Employee’s Base Salary through the date of termination, any Bonus earned
but not paid at the time of termination and any other vested compensation or
benefits called for under any compensation plan or program of any member of the
CyrusOne Group.

 

(g)                                  Section 13 Payments and Release. Upon
termination of the Term as a result of an event of termination described in this
Section 13 and except for Employer’s payment of the required payments under this
Section 13 (including any Base Salary accrued through the date of termination,
any Bonus earned for the year preceding the year in which the termination occurs
and any nonforfeitable amounts payable under any employee plan), all further
compensation under this Agreement shall terminate. Employee further agrees that
as a condition precedent to Employee’s receipt of payments under this Section 13
(other than any Base Salary accrued through the date of termination and any
Bonus earned for the year preceding the year in which the termination occurs),
upon the request of Employer and by a reasonable deadline set by Employer (to
ensure that payments can be made by the dates specified in this Section 13
following the expiration of the time for revocation of such release as permitted
by law), Employee shall execute and not revoke a release of claims against the
CyrusOne Group, which release shall contain customary and appropriate terms and
conditions as determined in good faith by Employer.

 

(h)                                 Certain Surviving Rights. The termination of
the Term shall not amend, alter or modify the rights and obligations of the
parties under Sections 7, 8, 9, 10, 11 and 12, the terms of which shall survive
the termination of the Term.

 

(i)                                     Additional Terms. To the extent provided
below, the following provisions apply under this Section 13 and the other
provisions of the Agreement.

 

(i)                                     Notwithstanding any other provision of
this Agreement, for purposes of Sections 13(d) and 13(e), “Severance Period”
means the one year period beginning at the time of the termination of the Term.

 

(ii)                                  “Change in Control” has the meaning set
forth in The CyrusOne 2012 Long Term Incentive Plan.

 

(iii)                               Except as set forth in Section 14, below,
for purposes of Section 13(d) and 13(e), “Constructive Termination” shall be
deemed to have occurred if, without Employee’s consent, (A) there is a material
adverse change in Employee’s reporting responsibilities set forth in
Section 3(a) or there is otherwise a material reduction by the CyrusOne Group in
Employee’s

 

12

--------------------------------------------------------------------------------


 

authority, reporting relationship or responsibilities, (B) there is a material
reduction by the CyrusOne Group in Employee’s Base Salary or Bonus target, or
(C) Employee is required by Employer to relocate more than 50 miles from his
designated office in effect as of the Effective Date.

 

(iv)                              When an amount (referred to in this
Section 13(i)(iv) as the “principal sum”) that is payable under
Section 13(d)(i) or 13(e)(i)(A) on the date which is sixty (60) days after
Employee’s termination of employment with Employer is paid, such payment shall
also include an amount that is equal to the amount of interest that would have
been earned by such principal sum for the period from the date of Employee’s
termination of employment with Employer to the date which is sixty (60) days
after Employee’s termination of employment had such principal sum earned
interest for such period at an annual rate of interest of 3.5%.

 

(v)                                 To the extent that any of the benefits
applicable to medical, dental and vision coverage provided to Employee under
Section 13(d)(iii) or 13(e)(i)(C) (referred to in this Section 13(i) as
“healthcare plan benefits”) are subject to Federal income taxation and are not
exempt from Section 409A of the Code, the following conditions shall apply:

 

(A)                               the amount of healthcare plan benefits
provided or paid during any tax year of Employee under Section 13(d)(iii) or
13(e)(i)(C) shall not affect the amount of healthcare plan benefits that are
provided or eligible for payment in any other tax years of Employee
(disregarding any limit on the amount of medical expenses, as defined in Code
Section 213(d), that may be paid or reimbursed over some or all of the period in
which such coverage is in effect because of a lifetime, annual or similar limit
on any covered person’s expenses that can be paid or reimbursed under Employer’s
health care plans under which the terms of such coverage is determined);

 

(B)                               the payment or reimbursement of an expense for
healthcare plan benefits that is eligible for payment or reimbursement shall not
be made prior to the date immediately following the date which is sixty (60)
days after Employee’s termination of employment with Employer and shall in any
event be made no later than the last day of the tax year of Employee next
following the tax year of Employee in which the expense is incurred; and

 

(C)                               Employee’s right to healthcare plan benefits
shall not be subject to liquidation or exchange for any other benefit.

 

(vi)                              This Agreement and the amounts payable and
other benefits hereunder are intended to comply with, or otherwise be exempt
from, Section 409A of the Code. This Agreement shall be administered,
interpreted and construed in a manner consistent with Section 409A. If any
provision of this Agreement is found not to comply with, or otherwise not to be
exempt from, the provisions of Section 409A, it shall be modified and given
effect, in the sole discretion of the Board or Compensation Committee thereof
and without requiring Employee’s consent, in such manner as the Board or
Compensation Committee determines to be necessary or appropriate to comply with,
or to effectuate an exemption from, Section 409A. Each payment under this
Agreement shall be treated as a separate identified payment for purposes of
Section 409A. The preceding provisions shall not be construed as a guarantee by
Employer of any particular tax effect to Employee of the payments and other
benefits under this Agreement.

 

13

--------------------------------------------------------------------------------


 

(A)                               With respect to any reimbursement of expenses
of, or any provision of in-kind benefits to, Employee, as specified under this
Agreement, such reimbursement of expenses or provision of in-kind benefits shall
be subject to the following conditions: (1) the expenses eligible for
reimbursement or the amount of in-kind benefits provided in one taxable year
shall not affect the expenses eligible for reimbursement or the amount of
in-kind benefits provided in any other taxable year, except for any medical
reimbursement arrangement providing for the reimbursement of expenses referred
to in Section 105(b) of the Code; (2) the reimbursement of an eligible expense
shall be made no later than the end of the year after the year in which such
expense was incurred; and (3) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit.

 

(B)                               If a payment obligation under this Agreement
arises on account of Employee’s termination of employment and if such payment is
subject to Section 409A, the payment shall be paid only in connection with
Employee’s “separation from service” (as defined in Treas. Reg.
Section 1.409A-1(h)). If a payment obligation under this Agreement arises on
account of Employee’s “separation from service” (as defined under Treas. Reg.
Section 1.409A-1(h)) while Employee is a “specified employee” (as defined under
Treas. Reg. Section 1.409A-1(h) and using the identification methodology
selected by Employer from time to time), any payment of “deferred compensation”
(as defined under Treasury Regulation Section 1.409A-1(b)(1), after giving
effect to the exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through
(b)(12)) that is scheduled to be paid within six months after such separation
from service shall accrue without interest and shall be paid on the first day of
the seventh month beginning after the date of Employee’s separation from service
or, if earlier, within 15 days after the appointment of the personal
representative or executor of Employee’s estate following his death.

 

14.                               Assignment. (a) As this is an agreement for
personal services involving a relation of confidence and a trust between
Employer and Employee, all rights and duties of Employee arising under this
Agreement, and the Agreement itself, are non-assignable by Employee. Employee
acknowledges that Employer may elect to assign this Agreement to an affiliate.

 

15.                               Notices. Any notice required or permitted to
be given under this Agreement shall be sufficient if in writing and if delivered
personally or by certified mail to Employee at Employee’s place of residence as
then recorded on the books of Employer or to Employer at its principal office.

 

16.                               Waiver. No waiver or modification of this
Agreement or the terms contained herein shall be valid unless in writing and
duly executed by the party to be charged therewith. The waiver by any party
hereto of a breach of any provision of this Agreement by the other party shall
not operate or be construed as a waiver of any subsequent breach by such party.

 

17.                               Governing Law; Venue. This Agreement shall be
governed by the laws of the State of Texas and, to the extent applicable,
Federal law, and the parties agree to submit to the jurisdiction of the state
and Federal courts sitting in Dallas, Texas counties for all disputes hereunder;
provided that, arbitration of claims under Section 10(b)(ii) shall take place in
Dallas, Texas.

 

14

--------------------------------------------------------------------------------


 

18.                               Entire Agreement. This Agreement contains the
entire agreement of the parties with respect to Employee’s employment by
Employer. There are no other contracts, agreements or understandings, whether
oral or written, existing between them except as contained or referred to in
this Agreement.

 

19.                               Severability. In case anyone or more of the
provisions of this Agreement is held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or other enforceability shall not
affect any other provisions hereof, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provisions have never been contained
herein.

 

20.                               Successors and Assigns. Subject to the
requirements of Section 14 above, this Agreement shall be binding upon Employee,
Employer and Employer’s successors and assigns.

 

21.                               Confidentiality of Agreement Terms. The terms
of this Agreement shall be held in strict confidence by Employee and shall not
be disclosed by Employee to anyone other than Employee’s spouse, Employee’s
legal counsel and Employee’s other advisors, unless required by law. Further,
except as provided in the preceding sentence, Employee shall not reveal the
existence of this Agreement or discuss its terms with any person (including but
not limited to any employee of the CyrusOne Group) without the express
authorization of the President of CyrusOne; provided that Employee shall advise
any prospective new employer of the existence of Employee’s non-competition,
confidentiality and similar obligations under this Agreement and Employer has
the right to disclose these same obligations to third-parties if it deems such
disclosure necessary to protect its interests. To the extent that the terms of
this Agreement have been disclosed by the CyrusOne Group, in a public filing or
otherwise, the confidentiality requirements of this Section 21 shall no longer
apply to such terms.

 

22.                               Counterparts. This Agreement may be executed
in several counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument. Signatures delivered by
facsimile or electronic means (including by “pdf”) shall be deemed effective for
all purposes.

 

[signatures on next page]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

CYRUSONE LLC,

 

 

 

by

 

 

 

 

/s/ Gary J. Wojtaszek

 

 

Name:

Gary J. Wojtaszek

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

Date: July 31, 2015

 

 

 

EMPLOYEE,

 

 

 

by

 

 

 

 

/s/ Amitabh Rai

 

 

Name:

Amitabh Rai

 

 

Title:

Senior Vice President,

 

 

 

Chief Accounting Officer

 

 

 

 

 

Date: July 31, 2015

 

16

--------------------------------------------------------------------------------